Citation Nr: 0708627	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  98-01 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to higher ratings for acne and pertifolliculitis 
of the scalp with keloids, evaluated as 10 percent disabling 
prior to November 3, 2003 and as 60 percent disabling on and 
after that date.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1979 to December 
1984.  The DD Form 214 also indicates that he had had two 
years and seven months of prior active service, but there are 
no documents in the claims file identifying the precise dates 
of that prior active service.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 1997 rating decision in which the 
RO continued a 10 percent rating for the veteran's skin 
disability.  The veteran filed a notice of disagreement (NOD) 
in September 1997, and the RO issued a statement of the case 
(SOC) in December 1997.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in December 1997.  In his substantive appeal, the 
veteran requested a hearing before a Veterans Law Judge at 
the RO, and asked that the hearing be scheduled at the RO in 
Philadelphia, Pennsylvania.  Although a hearing was scheduled 
for the veteran at the Philadelphia RO on December 1, 2000, 
he failed to appear.

In January 2001, the Board remanded the claim to the RO for 
additional development.  After completing the requested 
action, the RO increased the rating for the veteran's skin 
disability to 60 percent, effective November 3, 2003 (as 
reflected in a November 2006 rating decision and supplemental 
SOC (SSOC)), and returned this matter to the Board for 
further appellate consideration.

As noted by the Board in its January 2001 remand, although 
the claims file contains no document granting power of 
attorney, there was some indication that the veteran had at 
some point been assisted by the New Jersey Department of 
Military and Veteran's Affairs.  As instructed by the Board, 
the RO in a June 2003 letter requested that the veteran 
clarify whether he desired to be represented in his appeal by 
that organization.  The RO also included information 
regarding representation of veterans by veterans' service 
organizations in its October 2003 letter to the veteran.  As 
the veteran has not responded to these communications or 
otherwise indicated that he desires representation, he is 
considered unrepresented in this appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to November 3, 2003, the veteran's skin disability 
caused some scarring and occasional discomfort, but not 
inflammation, swelling, ulceration, exfoliation, crusting, or 
associated symptoms.

3.  Since November 3, 2003, the veteran has been in receipt 
of the highest schedular rating for his skin disability, and 
competent evidence does not establish that the disability is 
so exceptional or unusual so as to render the schedular 
criteria inadequate to rate the disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for acne 
and pertifolliculitis of the scalp with keloids, prior to 
November 3, 2003, and for a rating in excess of 60 percent on 
and after that date, are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic 
Code 7806 (as in effect prior to and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VCAA compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.  However, VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

In this appeal, in an October 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to his claim.  A 
February 2007 letter and an attachment to the November 2006 
SSOC informed the veteran how disability evaluations and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  Further, the December 1997 SOC 
and November 2006 SSOC-which each reflect readjudication of 
the claim-provided relevant information as regarding the 
applicable schedular criteria for rating skin disabilities, 
and the December 1997 SOC included the provisions of the 
regulation governing extra-schedular ratings.  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of VA outpatient 
treatment records from the Bronx and Philadelphia VA Medical 
Centers (VAMCs), and the reports of VA examinations of the 
skin conducted April 1999, April 2004, and September 2006.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2006).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher rating 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies. 38 C.F.R. § 4.7 (2006).  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran. 38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
a disability determination. See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO has assigned the ratings for the veteran's skin 
disability under Diagnostic Code 7800-7806 which, in this 
case, is indicative of a skin disability affecting the head 
that is evaluated, by analogy, to eczema.  See 38 C.F.R. 
§§ 4.20, 4.27. 

At the outset, the Board notes that, by regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for rating skin disabilities, as set 
forth in 38 C.F.R. § 4.118, DCs 7800 to 7833.  See 67 Fed. 
Reg. 49596-49599 (July 31, 2002).  As there is no indication 
that the revised criteria are intended to have retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new rating criteria (which is August 
30, 2002), and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) (West 2002 & 
Supp. 2006) can be no earlier than the effective date of that 
change.

As the RO has considered both the former and revised criteria 
for rating the veteran's skin disability, and furnished him 
notice of the revised criteria in the November 2006 rating 
decision and SSOC, which increased the rating from 10 to 60 
percent pursuant to those criteria, there is no due process 
bar to the Board also considering the former and revised 
criteria.

Under the criteria of former DC 7806 (as in effect prior to 
August 30, 2002), eczema with exfoliation, exudation, or 
itching involving an exposed surface or extensive area 
warrants a 10 percent rating.  A 30 percent rating requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement. A 50 percent rating requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or the skin disability must be exceptionally 
repugnant. 38 C.F.R. 4.118, DC 7806 (2002).

Under the criteria of revised DC 7806 (as in effect as of 
August 30, 2002), dermatitis or eczema affecting at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period warrants a 10 
percent rating.  A 30 percent rating requires that 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period.  The highest, 60 percent rating 
requires more than 40 percent of the entire body, or more 
than 40 percent of exposed areas be affected, or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period. 38 C.F.R. 4.118, DC 7806 (2006).

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that neither a rating higher than 
10 percent prior to November 3, 2003 nor a rating higher than 
60 percent for the veteran's skin disability is warranted 
under either the former or revised applicable criteria.

An April 1999 VA skin diseases examination report indicates 
that the veteran was asymptomatic at that time, but noted 
that he had eruptions of his skin disability with discomfort 
and pruritus.  On examination, he had a closely shaved scalp 
with areas of scarring alopecia on his occipital scalp and 
bilateral parietal scalp.  There were some areas of scarring 
alopecia and small areas of keloidal scarring.  There were no 
areas of inflammation, swelling, or infection.  There was no 
ulceration, exfoliation, crusting, or associated symptoms.  
On the face there were some areas of ice-pick scars with 
keloid formation on the bilateral cheeks and under the chin.  
There were also small keloids on the central chest area, 
where the veteran reported a history of acneform lesions.  
The diagnosis was scarring alopecia, likely folliculitis 
decalvans with resulting keloid formation; the examiner also 
noted a history of acne with resultant keloid formation on 
the face and chest.

Thus, the April 1999 VA examination report reflects that the 
veteran did not have exudation or constant itching, extensive 
lesions, or marked disfigurement warranting a rating higher 
than 10 percent.  Rather, he had some scarring and occasional 
discomfort, but no inflammation, swelling, ulceration, 
exfoliation, crusting, or associated symptoms.  The VA 
outpatient treatment (VAOPT) records prior to August 30, 2002 
similarly show evidence of scarring but no constant itching, 
extensive lesions, or marked disfigurement.  For example, a 
July 1997 VAOPT note reflects facial keloids and a bald scalp 
with craters, but no drainage, erythema; a March 1999 VAOPT 
note indicates keloids with no treatment because the veteran 
was doing well; a June 1999 examination note indicates facial 
keloids, scalp craters, with no drainage or erythema; an 
October 1999 VAOPT note reflects that the veteran's 
keloids/pseudofolliculitis was stable, with one erythematous 
papule on the axilla that was not fluctuant; and a February 
2000 VAOPT note diagnosed facial keloids and chronic scalp 
infection.

As of August 30, 2002, there was no evidence that the 
veteran's skin disability affected 20 to 40 percent of the 
entire body or exposed areas affected or systemic therapy to 
warrant the next higher 30 percent rating under the revised 
DC 7806, until November 3, 2003.  A VA emergency room 
attending note of that date reflects that the veteran's face 
and scalp had worsened in the past month.  The April 2004 and 
September 2006 VA examination reports reflect the continued 
worsening of the veteran's skin disability, including 
scarring of the face and scalp, large black comedones with 
inflamed nodules present on the entire scalp and 50 percent 
of the face, and "disfigurement" of the face.  As of the 
date of that note, the veteran is receiving the highest 
possible, 60 percent rating for his skin disability under the 
revised DC 7806.  He is therefore not entitled to schedular 
rating higher than 60 percent for his skin disability as of 
November 3, 2003.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
skin disability has, either before or as of November 3, 2003, 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006) 
(cited to and discussed in the July 1997 SOC and November 
2006 rating decision and SSOC).  In this regard, the Board 
notes that the veteran's skin disability has not objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) (2006) have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the claim for ratings in 
excess of 10 percent prior to November 3, 2003, and in excess 
of 60 percent on and after that date must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).





ORDER

The claim for higher ratings for acne and pertifolliculitis 
of the scalp with keloids, evaluated as 10 percent disabling 
prior to November 3, 2003 and as 60 percent disabling on and 
after that date, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


